Citation Nr: 0013425	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
hepatitis.

2.  Entitlement to a compensable rating for chloracne.

3.  Entitlement to service connection for prostate cancer. 

4.  Entitlement to service connection for a cancerous ulcer 
of the stomach.

5.  Entitlement to service connection for internal bleeding.

6.  Entitlement to service connection for an infectious 
prostate condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 1997, April 1998 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) regional 
office (RO) in Columbia, South Carolina.  In the May 1997 
rating decision the RO granted service connection for 
hepatitis and assigned a noncompensable evaluation.  The RO 
also denied the veteran's claim of service connection for 
chloracne as secondary to agent orange, but subsequently 
granted this claim in November 1997.  In the April 1998 
rating decision the RO denied the veteran's claims of service 
connection for prostate cancer and for a cancerous ulcer of 
the stomach.  Lastly, in the August 1998 rating decision, the 
RO continued the veteran's 10 percent rating for hepatitis 
and continued the noncompensable rating for chloracne.  The 
RO also denied the veteran's claims of service connection for 
internal bleeding from an unknown source and for an 
infectious prostate condition.


REMAND

In regard to the veteran's increased evaluation claims, VA 
regulation requires that if an examination report does not 
contain sufficient detail, it is incumbent upon the 
adjudicator to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2.  In this regard, the veteran's 
most recent VA examination conducted in October 1998 is 
considered inadequate for rating the veteran's service-
connected hepatitis and chloracne.  

In evaluating the veteran's hepatitis, consideration must go 
to whether the veteran has liver damage and to what extent, 
i.e., demonstrable, minimal, moderate or marked.  See 
38 C.F.R. § 4.114, Diagnostic Code 7345.  In this regard, the 
VA examination report of October 1998 does not go into 
sufficient detail as to liver damage.  While an August 1998 
VA treatment record notes that the veteran had abnormal liver 
function tests, this does not indicate whether or not the 
veteran has liver damage.  Moreover, the criteria for rating 
hepatitis involves consideration of gastrointestinal and 
mental symptoms.  Code 7345.  In view of the veteran's 
service-connected PTSD and nonservice-connected 
gastrointestinal diagnoses (GERDS in January 1998 and J. 
Pylori in August 1998), it is important to have a medical 
opinion that differentiates between the veteran's 
symptomatology from his hepatitis as opposed to these other 
disabilities.  For these reasons, the veteran should be 
afforded a new and contemporaneous VA examination for his 
hepatitis.  38 C.F.R. § 4.2; Green v. Derwinski, 1 Vet. App. 
121 (1991).

In addition, the veteran should also undergo a new and 
contemporaneous dermatology examination in order to properly 
evaluate his chloracne.  The examiner should specify the 
location and extent of the chloracne found and whether it 
produces exfoliation, exudation or itching and to what 
frequency, i.e., slight or constant.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).

Lastly, in April 1997 the veteran completed a congressional 
information form requesting help in getting VA disability and 
Social Security Administration (SSA) benefits.  He also 
signed an authorization form authorizing his local senator to 
obtain information and provide assistance with respect to his 
SSA claims for SSI, disability and Medicare.  This puts VA on 
notice of the possible existence of SSA records and requires 
VA to obtain such records for consideration.  Such evidence 
may not only be pertinent to the veteran's increased rating 
claims for hepatitis and chloracne, but could also be 
pertinent to his service connection claims for prostate 
cancer, cancerous ulcer of the stomach, internal bleeding and 
an infections prostate condition.  Tetro v. West, No. 97-1192 
(U.S. Vet. App. Apr. 4, 2000); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The RO should also obtain any up-to-date treatment records, 
VA or non-VA, that pertain to the veteran's claimed 
disabilities.  Murincsak, supra.


Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO should request copies of up-
to-date records of any examination or 
treatment, VA or non-VA, that the veteran 
has received for any of his claimed 
disabilities, following the procedures 
set forth in 38 C.F.R. § 3.159 (1999).  
All records obtained should be associated 
with the claims file.

2.  The RO should contact the SSA and 
request copies of all evidence pertaining 
to the veteran's claim for SSA benefits.  
Any such records obtained should be 
associated with the claims file.

3.  The veteran should be afforded an 
examination to assess the current 
severity of his hepatitis.  All indicated 
tests should be conducted as deemed 
appropriate.  The examiner should specify 
what symptoms the veteran exhibits as a 
result of his hepatitis to include 
gastrointestinal and mental 
symptomatology, and whether he has liver 
damage.  If he does have liver damage, 
the examiner should describe its 
severity, i.e., demonstrable, slight, 
moderate or marked.  The claims file and 
a copy of this remand must be made 
available to the examiner for review.

4.  The veteran should be afforded a 
dermatology examination to assess the 
current severity of his chloracne.  All 
indicated tests should be conducted as 
deemed appropriate.  The examiner should 
indicate whether the chloracne is 
manifested by exudation or itching, 
constant, extensive lesions, or marked 
disfigurement, ulceration or extensive 
exfoliation or crusting, systemic or 
nervous manifestations, or an 
exceptionally repugnant pathology.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review.

5.  Upon completion of the requested 
development above, the RO should again 
review the veteran's increased rating 
claims for hepatitis and chloracne and 
his service connection claims for 
prostate cancer, cancerous ulcer of the 
stomach, internal bleeding and an 
infectious prostate condition.  If any 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
new Supplemental Statement of the Case 
and be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional records and medical information.  No 
inference should be drawn regarding the final disposition of 
the veteran's claims as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




